 



Exhibit 10.1
EXECUTION COPY
SECURITIES SUBSCRIPTION AGREEMENT
          This Securities Subscription Agreement (this “Agreement”) is dated as
of August 1, 2007, among Marshall Edwards, Inc., a Delaware corporation (the
“Company”) and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and, collectively, the
“Purchasers”).
          WHEREAS, subject to the terms and conditions set forth in this
Agreement and pursuant to Section 4(2) of the Securities Act of 1933, as amended
and Rule 506 promulgated thereunder, the Company desires to issue and sell to
each Purchaser, and each Purchaser, severally and not jointly, desires to
subscribe to and purchase from the Company, securities of the Company as more
fully described in this Agreement.
          NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in
this Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
          “Action” shall have the meaning ascribed to such term in
Section 3.1(j).
          “Affiliate” means any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
          “Agreement” shall have the meaning ascribed to such term in the
preamble.
          “Closing” means the closing of the purchase and sale of the Securities
pursuant to Section 2.1.
          “Closing Date” means the date of the Closing, which shall be a Trading
Day within four business days of the date hereof, or on such later date or at
such different location as the parties shall agree in writing.
          “Commission” means the Securities and Exchange Commission.
          “Common Stock” means the common stock of the Company, par value
$0.00000002, and any other class of securities into which such shares may
hereafter have been reclassified or changed.
          “Common Stock Equivalents” means any securities of the Company which
would entitle the holder thereof to acquire Common Stock at any time, including,
without limitation, any

 



--------------------------------------------------------------------------------



 



debt, preferred shares, rights, options, warrants or other instrument that is at
any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive, Common Stock.
          “Company” shall have the meaning ascribed to such term in the preamble
to this Agreement.
          “Company Counsel” means Morgan, Lewis & Bockius LLP.
          “Discussion Time” shall have the meaning ascribed to such term in
Section 3.2(f).
          “Effective Date” means the date that the initial Registration
Statement filed by the Company pursuant to the Registration Rights Agreement is
first declared effective by the Commission.
          “Escrow Agreement” means the Escrow Agreement, dated the date hereof,
between the Company, the Placement Agent and the Escrow Agent.
          “Escrow Agent” means Kramer Levin Naftalis and Frankel LLP.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
          “Exempt Issuance” means the issuance of (a) Common Stock or options to
employees, officers, directors or consultants of the Company pursuant to any
share or option plan in existence on the date hereof or duly adopted by a
majority of the non-employee members of the Board of Directors of the Company or
a majority of the members of a committee of non-employee directors established
for such purpose, (b) securities upon the exercise or exchange of or conversion
of any Securities issued hereunder and/or securities exercisable or exchangeable
for or convertible into Common Stock issued and outstanding on the date of this
Agreement (including any warrants issued on July 11, 2006 or in connection with
the transaction consummated as of such date), provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise, exchange or conversion price of any such
securities, except pursuant to antidilution provisions of such securities,
(c) securities issued pursuant to acquisitions or strategic transactions, any
such issuance shall only be to a Person which is, itself or through its
subsidiaries, an operating company in a business synergistic with the business
of the Company and in which the Company receives benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, and (d) securities issued
pursuant to an up to $15 million equity line of credit that was entered into by
the Company and Cornell Capital Partners, LP; provided that in no event shall
such issuances pursuant to (c) exceed 50% of the Common Stock outstanding on the
date hereof.
          “GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
          “Indemnified Party” shall have the meaning ascribed to that term in
Section 4.7(b).

- 2 -



--------------------------------------------------------------------------------



 



          “Indemnifying Party” shall have the meaning ascribed to that term in
Section 4.7(b).
          “Intellectual Property Rights” shall have the meaning ascribed to such
term in Section 3.1(n).
          “Liens” means a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
          “Material Adverse Effect” shall have the meaning assigned to such term
in Section 3.1(b).
          “Material Permits” shall have the meaning ascribed to such term in
Section 3.1(1).
          “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
          “Placement Agent” means Blue Trading, LLC.
          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
          “Purchaser” and “Purchasers” shall have the meanings ascribed to such
term, in the preamble of this Agreement.
          “Purchaser Party” shall have the meaning ascribed to such term in
Section 4.7(a).
          “Registration Rights Agreement” means the Registration Rights
Agreement, dated the date hereof, among the Company and the Purchasers, in the
form of Exhibit B attached hereto.
          “Registration Statement” means a registration statement filed with the
Commission meeting the requirements set forth in the Registration Rights
Agreement and covering the resale by the Purchasers of the Shares and the
Warrant Shares.
          “Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).
          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “SEC Reports” shall have the meaning ascribed to such term in
Section 3.1(h).
          “Securities” means the Shares, the Warrants and the Warrant Shares.
          “Securities Act” means the Securities Act of 1933, as amended

- 3 -



--------------------------------------------------------------------------------



 



          “Shares” means collectively the Common Stock issued or issuable to
each Purchaser pursuant to this Agreement; such Shares shall be delivered at the
Closing.
          “Short Sales” shall include all “short sales” as defined in Rule 200
of Regulation SHO under the Exchange Act.
          “Subscription Amount” means, as to each Purchaser, a dollar amount
equal to the product of (x) the number of shares of Common Stock purchased
hereunder as specified next to such Purchaser’s name on Schedule 2.1 to this
Agreement and under the heading “Shares,” multiplied by (y) $3.00.
          “Trading Day” means a day on which the Common Stock is traded on a
Trading Market.
          “Trading Market” means the following markets or exchanges on which the
Common Stock listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the American Stock Exchange, the New York Stock Exchange and the
Nasdaq National Market.
          “Transaction Documents” means this Agreement, the Escrow Agreement,
the Warrants, the Registration Rights Agreement and the Agency Agreement, and
any other documents or agreements executed in connection with the transactions
contemplated hereunder.
          “Warrants” means, collectively, the common stock purchase warrants, in
the form of Exhibit C attached hereto.
          “Warrant Shares” means the Common Stock issuable upon exercise of the
Warrants.
ARTICLE II
PURCHASE AND SALE
     2.1 Closing. Upon the terms and subject to the conditions set forth herein,
the Company agrees to issue and sell, and each Purchaser agrees to subscribe and
purchase the Shares and Warrants set forth next to such Purchaser’s name on
Schedule 2.1 on the Closing Date. Upon satisfaction of the conditions set forth
in Sections 2.2 and 2.3, the Closing shall occur at the offices of Morgan, Lewis
& Bockius, New York, New York, or such other location as the parties shall
mutually agree.
     2.2 Deliveries.
          (a) On the date hereof, the Company shall deliver or cause to be
delivered the following:

  (i)   To the Purchasers, this Agreement duly executed by the Company; and    
(ii)   To Placement Agent and the Escrow Agent, the Escrow Agreement duly
executed by the Company.

- 4 -



--------------------------------------------------------------------------------



 



          (b) On the date hereof, each Purchaser shall deliver the following:

  (i)   To the Company, this Agreement duly executed by such Purchaser;     (ii)
  To the Company, the Accredited Investor Questionnaire attached hereto as
Exhibit A, completed and executed by such Purchaser; and     (iii)   To the
Escrow Agent, such Purchaser’s Subscription Amount by wire transfer to the
account as specified in the Escrow Agreement.

          (c) On the date hereof, the Escrow Agent shall deliver the Escrow
Agreement duly executed by the Escrow Agent to the Company and the Placement
Agent.
          (d) On the date hereof, Placement Agent shall deliver the Escrow
Agreement duly executed by Placement Agent to the Company and the Escrow Agent.
          (e) On the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

  (i)   a legal opinion of the Company Counsel, in the form of Exhibit B-1
attached hereto;     (ii)   a Warrant registered in the name of such Purchaser
to purchase up to a number of Warrant Shares set forth next to such Purchaser’s
name on Schedule 2.1;     (iii)   the Registration Rights Agreement duly
executed by the Company;     (iv)   a certificate of the Company’s executive
officers confirming the satisfaction of the conditions contained in
Sections 2.3(b)(i) and (vi); and     (v)   such other reasonable documents
requested by counsel to the Placement Agent.

          (f) On the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the Registration Rights Agreement and Selling Security
Holder Questionnaire (as defined in the Registration Rights Agreement) duly
executed by such Purchaser.
          (g) On the Closing Date, the Escrow Agent shall deliver to the
Company, each Purchaser’s Subscription Amount by wire transfer to the account
specified in the Escrow Agreement, minus certain deductions as set forth in the
Escrow Agreement.
     2.3 Closing Conditions.
          (a) The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

- 5 -



--------------------------------------------------------------------------------



 



  (i)   the accuracy in all material respects when made and on the Closing Date
(as if made on and as of the Closing Date, except to the extent that a
representation and warrant specifically references an earlier date) of the
representations and warranties of the Purchasers contained herein;     (ii)  
all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed;     (iii)  
the delivery by the Purchasers of the items set forth in Section 2.2(b) and
Section 2.2(f) of this Agreement;     (iv)   the delivery by the Escrow Agent of
the items set forth in Section 2.2(c) and Section 2.2(g) of this Agreement;    
(v)   the delivery by Placement Agent of the items set forth in Section 2.2(d)
of this Agreement; and     (vi)   no statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated,
endorsed or threatened or is pending by or before any governmental authority of
competent jurisdiction which prohibits or threatens to prohibit the consummation
of any of the transactions contemplated by the Transaction Documents.

          (b) The respective obligations of each Purchaser hereunder in
connection with the Closing are subject to the following conditions being met:

  (i)   the accuracy in all material respects when made and on the Closing Date
(as if made on and as of the Closing Date, except to the extent that a
representation and warrant specifically references an earlier date) of the
representations and warranties of the Company contained herein;     (ii)   all
obligations, covenants and agreements of the Company required to be performed at
or prior to the Closing Date shall have been performed or complied with in all
material respects; the Purchaser’s obligations hereunder are expressly not
conditioned on the purchase by any or all of the other Purchasers of the
Securities that they have agreed, to purchase from the Company;     (iii)   the
delivery by the Company of the items set forth in Section 2.2(a) and
Section 2.2(e) of this Agreement;     (iv)   the delivery by the Escrow Agent of
the items set forth in Section 2.2(c) and Section 2.2(g) of this Agreement;

- 6 -



--------------------------------------------------------------------------------



 



  (v)   there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;     (vi)   no statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated, endorsed or threatened or is pending by or before any governmental
authority of competent jurisdiction which prohibits or threatens to prohibit the
consummation of any of the transactions contemplated by the Transaction
Documents; and     (vii)   from the date hereof to the Closing Date, trading in
the Common Stock shall not have been suspended by the Commission or the Trading
Market (except for any suspension of trading of limited duration agreed to by
the Company, which suspension shall be terminated prior to the Closing), and, at
any time prior to the Closing Date, trading in securities generally as reported
by Bloomberg Financial Markets shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported by such service, or on any Trading Market, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Shares at the Closing.

ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. The Company hereby makes
the representations and warranties set forth below to each Purchaser:
          (a) Subsidiaries. The Company has no subsidiaries other than its
wholly owned subsidiary Marshall Edwards Pty. Limited, an Australian corporation
(the “Subsidiary”).
          (b) Organization and Qualification. Each of the Company and the
Subsidiary is an entity duly incorporated, validly existing and in good standing
under the laws of the jurisdiction of its respective organization with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Each of the Company and the
Subsidiary is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
material adverse effect on the results of operations, business or financial
condition of the Company (a “Material Adverse Effect”) and, to the Company’s
knowledge, no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

- 7 -



--------------------------------------------------------------------------------



 



          (c) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its shareholders in connection therewith
other than in connection with the Required Approvals. Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) public policy, applicable law relating to fiduciary
duties and indemnification and an implied covenant of good faith and fair
dealings.
          (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Securities
and the consummation by the Company of the other transactions contemplated
hereby and thereby do not and will not (i) violate any provision of the
Company’s or the Subsidiary’s articles of association or bylaws, or (ii) breach
or result in a default under, result in the creation of any Lien upon any of the
properties or assets of the Company or the Subsidiary or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of any agreement, credit facility, debt or other
instrument (evidencing a debt of the Company or the Subsidiary or otherwise) or
other instrument to which the Company or the Subsidiary is a party or by which
any property or asset of the Company or the Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, violate any law, rule, regulation,
order, judgment, injunction or decree of any court or governmental authority to
which the Company or the Subsidiary is subject (including federal and state
securities laws and regulations, and the rules and regulations of the applicable
Trading Market), or by which any property or asset of the Company or the
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
          (e) Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) filings required pursuant to Section 4.4 of this Agreement,
(ii) the filing with the Commission of the Registration Statement,
(iii) application(s) to each applicable Trading Market for the listing of the
Shares and Warrant Shares for trading thereon in the time and manner required
thereby, and (iv) the filing of Form D with the Commission and such filings as
are required to be made under applicable state and federal securities laws
(collectively, the “Required Approvals”).
          (f) Issuance of the Securities. The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and

- 8 -



--------------------------------------------------------------------------------



 



validly issued, fully paid and nonassessable, free and clear of all Liens, other
than any Liens imposed by the Purchasers and restrictions on transfer provided
for in the Transaction Documents. Upon Closing, the Company will have reserved
from its duly authorized capital shares the maximum number of shares of Common
Stock issuable pursuant to this Agreement and the Warrants.
          (g) Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of 113,000,000 shares of Common Stock, of which
63,390,937 shares are outstanding and 100,000 shares of Preferred stock, $0.01
par value, of which none are outstanding. The Company has not issued any capital
shares or Common Stock Equivalents since its most recently filed periodic report
under the Exchange Act, other than pursuant to the exercise of employee share
options under the Company’s share option plans and pursuant to the conversion or
exercise of outstanding Common Stock Equivalents. Except as disclosed in the SEC
Reports (as defined below), no Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents or otherwise in
connection with the issuance and sale of the Securities. Except as a result of
the purchase and sale of the Securities and except as disclosed in the SEC
Reports, there are no outstanding options, warrants, script rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire, any Common Stock or
Common Stock Equivalents, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
Common Stock or Common Stock Equivalents. The issuance and sale of the
Securities will not obligate the Company to issue Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities or Common Stock Equivalents to adjust
the exercise, conversion, exchange or reset price under such securities. All of
the outstanding shares of capital shares of the Company are validly issued,
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any shareholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the Securities. There are no shareholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital shares to
which the Company is a party or, to the knowledge of the Company, between or
among any of the Company’s shareholders.
          (h) SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law to file such material)
(the foregoing materials filed through the date hereof, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or

- 9 -



--------------------------------------------------------------------------------



 



necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The historical
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and the Subsidiary
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
          (i) Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) neither the Company nor the Subsidiary has incurred any liabilities
(contingent or otherwise) other than trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property (or
its securities) to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital shares and (v) the
Company has not issued any equity securities to or Common Stock Equivalents to
any Person (including to any officer, director or Affiliate), except pursuant to
existing Company share option plans. The Company does not have pending before
the Commission any request for confidential treatment of information.
          (j) Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company or the Subsidiary or any of
their properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities. Neither the Company nor any director or officer thereof is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company, the
Subsidiary or any current or former director or officer of the Company or the
Subsidiary. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act.
          (k) Compliance. Neither the Company nor the Subsidiary is in default
under or in violation of, nor has the Company or the Subsidiary received notice
of a claim that it is in default under or that it is in violation of, (i) its
articles of incorporation, articles of association or by-laws, (ii) any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound, (iii) any
court, arbitrator or governmental body, or (iv) any statute, rule or regulation
of any jurisdiction in which it is

- 10 -



--------------------------------------------------------------------------------



 



conducting its business, except in the case of (ii), (iii) or (iv) as could not
reasonably be expected to have a Material Adverse Effect.
          (l) Regulatory Permits. The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business as described in
the SEC Reports, except where the failure to possess such permits could not have
or reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and the Company has not received any notice of proceedings relating
to the revocation or modification of any Material Permit which, if the subject
of an unfavorable decision, ruling or finding, could reasonably be expected to
result in a Material Adverse Effect.
          (m) Title to Assets. The Company has good and marketable title to all
real property and assets owned by it that is material to the business of the
Company and good and marketable title in all personal property owned by them
that is material to the business of the Company, in each case free and clear of
all Liens, except for Liens, (i) if any, reflected in the SEC Reports, (ii) as
do not materially affect the value of such property, (iii) as do not materially
interfere with the use made and proposed to be made of such property by the
Company or (iv) for the payment of federal, state or other taxes, the payment of
which is neither delinquent nor subject to penalties. Any real property and
facilities held under lease by the Company are held by it under valid,
subsisting and enforceable leases with which the Company is in compliance, with
such exceptions as are not materially significant in relation to its business
taken as a whole.
          (n) Patents and Trademarks. The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses, trade secrets and other similar rights
necessary or material for use in connection with its and the Subsidiary’s
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). Neither the Company nor the
Subsidiary has received a written notice that the intellectual Property Rights
used by the Company violates or infringes upon the rights of any Person. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights of others.
          (o) Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company and the
Subsidiary are engaged, including, but not limited to, directors and officers
insurance coverage. To the best knowledge of the Company, such insurance
contracts and policies are accurate and complete. The Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.
          (p) Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the Affiliates, employees, officers or directors of the
Company or the Subsidiary is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property

- 11 -



--------------------------------------------------------------------------------



 




to or from, or otherwise requiring payments to or from any Affiliate, officer,
director or such employee or, to the knowledge of the Company, any entity in
which any Affiliate, officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $60,000 other than (i) for payment of salary or consulting fees for services
rendered, (ii) for reimbursement for expenses incurred on behalf of the Company
and (iii) for other employee benefits, including share option agreements under
any share option plan of the Company.
          (q) Sarbanes-Oxley. The Company is, and at the Closing Date will be,
in compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it except where such non-compliance could not reasonably be
expected to have a Material Adverse Effect.
          (r) Certain Fees. Any brokerage, finder’s fees or commissions that are
or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents will
be paid solely by the Company.
          (s) Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.
          (t) Investment Company. The Company is not, and immediately after
receipt of payment for the Securities, will not be an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
          (u) Registration Rights. Except as set forth in the SEC Reports, other
than each of the Purchasers, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company.
          (v) Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(g) of the Exchange Act and listed on the
Trading Market, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or de-listing or suspending from trading the
Common Stock on the Trading Market nor has the Company received any notification
that the Commission or Trading Market is contemplating terminating such
registration or listing, as applicable. The Company has not, in the 12 months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. The Company is in compliance in all material respects with all such
listing and maintenance requirements.
          (w) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers

- 12 -



--------------------------------------------------------------------------------



 




or sales of any security or solicited any offers to buy any security, under
circumstances that would cause this offering of the Securities to be integrated
with prior offerings by the Company for purposes of the Securities Act or any
applicable shareholder approval provisions, including, without limitation, under
the rules and regulations of any Trading Market on which any of the securities
of the Company are listed or designated.
          (x) Tax Status. Except for matters that would not, individually or in
the aggregate, have or could reasonably be expected to result in a Material
Adverse Effect, the Company and the Subsidiary have filed all necessary federal,
state and foreign income and franchise tax returns and have paid or accrued all
taxes shown as due thereon, and the Company has no knowledge of a tax deficiency
which has been asserted or threatened against the Company.
          (y) No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act or “qualified
institutional buyers” within the meaning of Rule 144A under the Securities Act.
          (z) Foreign Corrupt Practices. Neither the Company nor the Subsidiary,
nor to the knowledge of the Company, any director, officer, employee, agent or
other person acting on behalf of the Company or the Subsidiary, has (i) directly
or indirectly, used any funds for unlawful contributions, gifts, entertainment
or other unlawful expenses related to foreign or domestic political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or the Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law, or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.
          (aa) Accountants. The Company’s accountants are BDO Seidman and such
accountants are a registered public accounting firm as required by the
Securities Act.
          (bb) Manipulation of Price. The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities (other than for the placement
agent’s placement of the Securities), or (iii) paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company, except with respect to compensation payable in connection with
the transactions contemplated hereby.
     3.2 Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:

- 13 -



--------------------------------------------------------------------------------



 



          (a) Organization: Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) public policy,
applicable law relating to fiduciary duties and indemnification and an implied
covenant of good faith and fair dealings.
          (b) Own Account. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no arrangement or understanding with any other persons
regarding the distribution of such Securities (this representation and warranty
not limiting such Purchaser’s right to sell the Securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law. Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Such Purchaser does not have any agreement
or understanding, directly or indirectly, with any Person to distribute any of
the Securities.
          (c) Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and at the date hereof it is, and on each date on which it
exercises any Warrants, it will be an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act. Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.
          (d) Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
          (e) General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

- 14 -



--------------------------------------------------------------------------------



 



          (f) Short Sales and Confidentiality Prior To The Date Hereof. Other
than the transaction contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any disposition, including Short
Sales (but not including the location and/or reservation of borrowable Common
Stock), in the securities of the Company during the period commencing from
May 18, 2007 until the date hereof (“Discussion Time”). Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Purchaser’s assets, the representation set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement. Other
than to other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
          (g) No Recommendation. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.
          (h) Principal Executive Offices. The Purchaser’s principal executive
offices are in the jurisdiction set forth immediately below the Purchaser’s name
on the signature pages hereto.
          (i) No Approvals. The Purchaser further represents and warrants to,
and covenants with, the Company that no consent, approval, authorization or
other order of any court, regulatory body, administrative agency or other
governmental body is required on the part of the Purchaser for the execution and
delivery of this Agreement or the consummation of the transactions contemplated
by this Agreement.
          (j) No Violation. The Purchaser further represents and warrants to,
and covenants with, the Company that the making and performance of this
Agreement by the Purchaser and the consummation of the transactions herein
contemplated will not violate any provision of the organizational documents of
the Purchaser or conflict with, result in the breach or violation of, or
constitute, either by itself or upon notice or the passage of time or both, a
default under any agreement, mortgage, deed of trust, lease, franchise, license,
indenture, permit or other instrument to which the Purchaser is a party, or any
statute or any authorization, judgment, decree, order, rule or regulation of any
court or any regulatory body, administrative agency or other governmental body
applicable to the Purchaser.
          (k) Fiduciary. If a Purchaser is acquiring the Securities as a
fiduciary or agent for one or more investor accounts, such Purchaser represents
that it has sole investment discretion with respect to each such account, and it
has full power to make the foregoing acknowledgements, representations and
agreements on behalf of each such account.
          (l) Acknowledgement. The Purchaser acknowledges and agrees that the
foregoing representations, warranties, covenants and acknowledgements are made
by it the intention that they may be relied upon by the Company and its agents
and legal counsel in

- 15 -



--------------------------------------------------------------------------------



 



determining its eligibility or (if applicable) the eligibility of others on
whose behalf it is contracting hereunder to purchase the Securities under the
applicable securities legislation. The Purchaser further agrees that by
accepting delivery of the securities at the Closing Date, it shall be
representing and warranting that the foregoing representations and warranties
are true and correct as at the Closing Date with the same force and effect as if
they had been made by the Purchaser at the Closing Date and that they shall
survive the purchase by the Purchaser of the Securities and still continue in
full force and effect notwithstanding any subsequent disposition by the
Purchaser of the Securities. The Company and Company Counsel shall be entitled
to rely on the representations and warranties of the undersigned contained in
this paragraph, and the Purchaser shall indemnify and hold harmless the Company
and Company Counsel for any loss, costs or damages any of them may suffer as a
result of any misrepresentations of the undersigned.
          (m) Anti-Money-Laundering Representations. The Purchaser hereby
acknowledges that the Company seeks to comply with all applicable laws
concerning money laundering and related activities. In furtherance of those
efforts, the Purchaser hereby represents, warrants and agrees that, to the best
of the Purchaser’s knowledge based upon appropriate diligence and investigation:

  (i)   None of the cash or property that the Purchaser or, if applicable, any
underlying beneficial owner, has paid, will pay or will contribute to the
Company has been or shall be derived from, or related to, any activity that is
deemed criminal under United States law or other applicable law; and     (ii)  
No contribution or payment by the Purchaser or, if applicable, any underlying
beneficial owner, to the Company, to the extent that they are within the
Purchaser’s control, shall cause the Company or the Placement Agent to be in
violation of the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001.

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
     4.1 Transfer Restrictions.
          (a) The Securities may only be disposed of in compliance with U.S.
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144 or to the
Company, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of a Purchaser
under this Agreement and the Registration Rights Agreement.

- 16 -



--------------------------------------------------------------------------------



 



          (b) The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AND IN THE CASE OF A TRANSACTION EXEMPT FROM
REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.
          (c) The Company agrees that it shall remove the restrictive legend set
forth in Section 4.1(b) from certificates representing the Shares and the
Warrant Shares (i) following any sale of such Shares or Warrant Shares pursuant
to a registration statement (including the Registration Statement) covering the
resale of such security that is effective under the Securities Act, or (ii)
following any sale of such Shares or Warrant Shares pursuant to Rule 144 or
(iii) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission), provided that the relevant Purchaser shall have
delivered to the Company and its transfer agent a certification of the foregoing
and such other documentation as such entities may reasonably require.
     4.2 Furnishing of Information. As long as any Purchaser owns Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell such Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
until such time as non-Affiliates of the Company are able to sell in accordance
with Rule
     4.3 Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchasers or that would be

- 17 -



--------------------------------------------------------------------------------



 



integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
     4.4 Securities Laws Disclosure; Publicity. The Company shall, on or before
the fourth Trading Day following the date hereof, issue a Current Report on Form
8-K, reasonably acceptable to each Purchaser disclosing the material terms of
the transactions contemplated hereby, and shall attach such Transaction
Documents thereto as are required to be filed therewith. Each Purchaser shall
consult with the Company in issuing any press release with respect to the
transactions contemplated hereby. The Company shall not publicly disclose the
name of any Purchaser, or include the name of any Purchaser in any filing with
the Commission or any regulatory agency or Trading Market, without the prior
written consent of such Purchaser, except (i) as required by federal securities
law in connection with the registration statement contemplated by the
Registration Rights Agreement and (ii) to the extent such disclosure is required
by law or Trading Market regulations, in which case the Company shall provide
the Purchasers with prior notice of such disclosure permitted under subclause
(i) or (ii).
     4.5 Investment Company Act. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
     4.6 Use of Proceeds. The Company shall use the net proceeds from the sale
of the Securities hereunder to fund certain clinical trials, studies and
pre-clinical development, as well as for general corporate purposes.
     4.7 Indemnification
          (a) Indemnification of Purchasers. Subject to the provisions of this
Section 4.7, the Company will indemnify and hold the Purchasers and their
directors, officers, shareholders, members, partners, employees and agents
(each, a “Purchaser Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any such Purchaser Party may suffer or
incur as a result of, or relating to, any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents (unless such action is based upon a breach of
such Purchaser’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser may have with any
shareholder or any violations by the Purchaser of state or federal securities
laws or any conduct by such Purchaser which constitutes fraud, gross negligence,
willful misconduct or malfeasance).
          (b) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof;

- 18 -



--------------------------------------------------------------------------------



 



provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have prejudiced the
Indemnifying Party.
          An Indemnified Party shall have the right to employ separate counsel
in any such Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
or Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding; (3) the indemnifying Party shall have
failed promptly to employ counsel reasonably satisfactory to such Indemnified
Party in any such Proceeding; or (4) the named parties to any such Proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, and such Indemnified Party shall reasonably believe that a
material conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
reasonable fees and expenses of one separate counsel shall be at the expense of
the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.
          The Indemnified Party shall promptly reimburse the Indemnifying Party
for that portion of such fees and expenses applicable to such actions for which
such Indemnified Party is not entitled to indemnification hereunder, determined
based upon the relative faults of the parties.
          (c) Contribution. If the indemnification under Section 4.7(a) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 4.7(b), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

- 19 -



--------------------------------------------------------------------------------



 



          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.7(c) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 4.7(c), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, except in
the case of fraud by such Purchaser.
          The indemnity and contribution agreements contained in this Section
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
     4.8 Reservation of Common Stock. Upon the Closing Date, the Company will
have reserved, and shall continue to reserve and keep available at all times,
free of all preemptive or preferential rights, a sufficient number of Common
Stock for the purpose of enabling the Company to issue Warrant Shares pursuant
to any exercise of the Warrants.
     4.9 Listing of Common Stock. The Company hereby agrees to use best efforts
to maintain the listing of the Common Stock on a Trading Market, and as soon as
reasonably practicable following the Closing (but not later than the Effective
Date) to list all of the Common Stock constituting the Shares and Warrant Shares
on such Trading Market. The Company further agrees, if the Company applies to
have the Common Stock or other securities, traded on any other Trading Market,
it will include in such application all of the Shares and Warrant Shares, and
will take such other action as is necessary to cause all of the Shares and
Warrant Shares to be listed on such other Trading Market as promptly as
possible. The Company will take all action reasonably necessary to continue the
listing and trading of the Common Stock on a Trading Market and will comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market, in each case until the end of the
Lock-Up Period (as defined below).
     4.10 Short Sales and Confidentiality After The Date Hereof. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that neither it
nor any Affiliates acting on its behalf or pursuant to any understanding with it
will execute any Short Sales during the period after the Discussion Time and
ending at the time that the transactions contemplated by this Agreement are
first publicly announced as described in Section 4.4. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in Section 4.4, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction). Each
Purchaser understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
short sales of shares of the Common Stock “against the box” prior to the
Effective Date of the Registration Statement with the Securities is a violation
of Section 5 of the Securities Act, as set forth in Item 65, Section 5 under
Section A, of the Manual of Publicly Available Telephone Interpretations, dated
July 1997, compiled by the Office of Chief Counsel, Division of Corporation
Finance. Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby

- 20 -



--------------------------------------------------------------------------------



 



separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the covenant set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement.
     4.11 Lock-Up. The Company hereby agrees not to directly or indirectly
offer, sell, assign, transfer, pledge, contract to sell, or otherwise dispose of
any Common Stock or securities convertible into or exercisable or exchangeable
for Common Stock for a period commencing on the date hereof and ending on the
90th day after the effective date of the Registration Statement (such period,
the “Lock-Up Period”) without the prior written consent of the Placement Agent
other than (i) the Company’s sale of the securities pursuant to this Agreement,
(ii) the issuance of shares or options to purchase shares pursuant to qualified
share option plans and currently outstanding options, warrants or rights,
(iii) the issuance of shares pursuant to contractual obligations existing as of
the date hereof, or (iv) any Exempt Issuance.
ARTICLE V
MISCELLANEOUS
     5.1 Fees and Expenses. Except as otherwise expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees and expenses, escrow fees and stamp taxes
levied in connection with the delivery of any Securities.
     5.2 Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
     5.3 Notices. Except as otherwise expressly specified herein, all notices,
requests and other communications required or permitted hereunder shall be in
writing and shall be sent by an internationally recognized overnight courier
service; by certified or registered mail, return receipt requested (or, in the
case of a notice sent to an address in Australia, by international express mail,
return receipt requested); by facsimile transmission, by e-mail or by hand
delivery.

     
if to the Company:
  Marshall Edwards, Inc.
 
  140 Wicks Road,
North Ryde, NSW, 2113
 
  Australia
 
  Attention: David R. Seaton
 
  Fax: +612 9878 8474
 
  E-mail: david.seaton@novogen.com

- 21 -



--------------------------------------------------------------------------------



 



and, if to Purchaser, to the name, address, facsimile number or e-mail address
specified with respect to such person or entity on the signature pages attached
hereto.
Any party may designate a different notice address, contact person, telephone
number, facsimile number or e-mail address with respect to such party by
providing a notice describing such changes to the other party hereto in
accordance with the provisions of this Section 5.3. Any notice sent by
internationally recognized overnight mail courier service shall be deemed to be
delivered to the address shown on the mailing receipt on the expected date of
delivery upon proper evidence of mailing for purposes of this Section 5.3. Any
notice sent by certified or registered mail, return receipt requested (or, in
the case of a notice sent to an address in Australia, by international express
mail, return receipt requested), shall be deemed to be delivered three business
days after mailing. Any notice sent by facsimile transmission or by e-mail shall
be deemed delivered as of the open of business on the business day following the
date on which sent provided that within 48 hours such notice is also sent by
certified or registered mail, return receipt requested or, in case of a notice
sent to an address in Australia, by international express mail, return receipt
requested or by an internationally-recognized overnight mail courier service to
the appropriate address specified above. Any notice sent by hand delivery shall
be deemed delivered as of the date of delivery. As used in this Section 5.3,
“business day” means any day other than a day on which banking institutions in
the State of New York are legally closed for business.
     5.4 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
     5.5 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
     5.6 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Securities, provided such transferee agrees
in writing to be bound by the provisions hereof.
     5.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of,

- 22 -



--------------------------------------------------------------------------------



 



nor may any provision hereof be enforced by, any other Person, except as
otherwise set forth in Section 4.7.
     5.8 Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. The parties
hereby waive all rights to a trial by jury. If either party shall commence an
action or proceeding to enforce any provisions of the Transaction Documents,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding. The Company hereby irrevocably appoints CT Corporation System, 111th
13th Avenue, New York, NY 10011, as its agent for the receipt of service of
process in the United States. The Company agrees that any document may be
effectively served on it in connection with any action, suit or proceeding in
the United States by service on such agent
     5.9 Survival. The representations and warranties agreements and covenants
contained herein shall survive the Closing and the delivery of the Securities.
     5.10 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
     5.11 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties

- 23 -



--------------------------------------------------------------------------------



 



will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Agreement
     5.12 Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
     5.13 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
     5.14 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents.
     5.15 Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
(Signature Pages Follow)

- 24 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Securities
Subscription Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

            MARSHALL EDWARDS, INC.
      By:           Name:           Title:        

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASERS FOLLOW]

- 25 -



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO
SECURITIES SUBSCRIPTION AGREEMENT]
IN WITNESS WHEREOF, the undersigned have caused this Securities Subscription
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 
Name of Purchaser:

Signature of Authorized Signatory of Purchaser:

Name of Authorized Signatory:

Title of Authorized Signatory:

Telephone Number of Purchaser:

Facsimile Number of Purchaser:

Email Address of Purchaser:

Address for Notice of Purchaser:

Address for Delivery of Securities for Purchaser (if not same as above):
EIN Number:
[SIGNATURE PAGES CONTINUE]

- 26 -



--------------------------------------------------------------------------------



 



EXECUTION COPY
Schedule 2.1
Purchasers and Subscription Amounts

                                              Aggregate   Purchaser   Shares    
Warrants     Purchase Price  
 
                       
 
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
MARSHALL EDWARDS, INC.
ACCREDITED INVESTOR QUESTIONNAIRE
In connection with the proposed purchase by the undersigned of shares of common
stock of Marshall Edwards, Inc. and warrants to purchase common stock, the
undersigned hereby certifies that it is an “accredited investor” (an “Accredited
Investor”) as defined in Rule 501 of Regulation D under the Securities Act of
1933, as amended (the “Act”), with which definition the undersigned is familiar.
The undersigned has checked all of the following definitions of an Accredited
Investor which apply to it:
o (i) A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds $1,000,000.
o (ii) A natural person who had an individual income in excess of $200,000 in
each of 2005 and 2006 or joint income with that person’s spouse in excess of
$300,000 in each of those two years and has a reasonable expectation of reaching
the same income level in 2007.
o (iii) A natural person who is a director or executive officer of the Company.
o (iv) An organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, or a corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
securities offered, with total assets in excess of $5,000,000.
o (v) A “Private Business Development Company” as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940.
o (vi) A “Bank” as defined in Section 3(a)(2) of the Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Act, whether acting in its individual or fiduciary capacity.
o (vii) A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended.
o (viii) An “Insurance Company” as defined in Section 2(13) of the Act.
o (ix) An investment company registered under the Investment Company Act of
1940, as amended, or any “Business Development Company” as defined in
Section 2(a)(48) of such act.
o (x) A “Small Business Investment Company” licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.
o (xi) A plan established and maintained by a state, or its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if such plan has total assets in
excess of $5,000,000.

 



--------------------------------------------------------------------------------



 



o (xii) An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if (1) the investment decision is made by a “Plan
Fiduciary” as defined in Section 3(21) of such act (such as a bank, savings and
loan association, insurance company or registered investment advisor), (2) such
plan has total assets in excess of $5,000,000 or (3) a self-directed plan, with
investment decisions made solely by persons that are Accredited Investors.
o (xiii) A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D of
the Act.
o (xiv) Any entity in which all of the equity owners are Accredited Investors.

         
 
       
 
  Name of Investor    
 
       
 
       
 
  Signature of investor or authorized signatory    
 
       
 
       
 
  Name of authorized signatory, if applicable    
 
       
 
       
 
  Title of authorized signatory, if applicable    
 
       
 
       
 
  Date    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Warrant

 